Exhibit 10.1

 

C&F Financial Corporation

 

Management Incentive Plan

 

 

ARTICLE I

 

OBJECTIVE OF THE PLAN

 

The purpose of the Management Incentive Plan (“MIP”) is to attract, retain and
motivate key employees by providing incentive awards to designated executive,
managerial and professional employees of C&F Financial Corporation (“Company”)
and its direct or indirect subsidiaries.

 

The MIP is designed to link key employee interests more closely with the
interests of the Company’s shareholders and to create value for the Company by
maximizing achievement of corporate, business unit and individual performance
goals.

 

Each Participant’s award under this MIP will take into account corporate
performance as well as, where appropriate, his or her own business unit’s
performance. Awards under the MIP may also reflect individual performance.

 

ARTICLE II

 

PLAN ADMINISTRATION

 

The MIP will be administered by the Compensation Committee (“Committee”) which
will have the power and authority to interpret the MIP, select employees to
participate in the MIP, establish target awards and performance objectives under
the MIP, and establish guidelines for determining individual awards and rules
for the operation and administration of the MIP. Notwithstanding the
restrictions contained in Article V below, the Committee will also have the
power and authority to adjust upward or downward any target award earned, at its
discretion, in light of such considerations as the Committee may deem relevant
(but subject to applicable limitations of the Company’s 2013 Stock and Incentive
Stock Plan).

 

Except as expressly otherwise provided herein in the case of Named Executive
Officers, which include the Chief Executive Officer, the President, the Chief
Credit Officer of C&F Bank, the President of C&F Finance Company and the Chief
Executive Officer of C&F Mortgage Company, or as prohibited by any national
securities exchange or system on which the Company’s stock is then listed or
reported, by any regulatory body having jurisdiction with respect thereto or
under any other applicable laws, rules or regulations, the Committee may
delegate one or more of its powers or responsibilities to one or more of its
members and/or to one or more of the officers of the Company.

 

The Chief Executive Officer’s incentive awards (whether cash or in the form of
equity awards) will be determined solely by the Committee, taking into account
the overall Company performance relative to the established business plan
(“Corporate Goal”)and the Chief Executive Officer shall not be present during
such deliberations or voting.

 

The MIP is an annual plan, is first effective January 1, 2005 and shall remain
in effect until amended or terminated by the Board of Directors. A new plan year
shall commence on the first business day of each fiscal year of the Company. The
Committee shall review the MIP annually and recommend any amendments or
revisions thereto which it deems appropriate or desirable, for approval by the
Board of Directors.

 

 
 

--------------------------------------------------------------------------------

 

 

ARTICLE III

 

PARTICIPANTS

 

Persons who may participate in the MIP are limited to key employees of the
Company and its direct or indirect subsidiaries who are recommended by the Chief
Executive Officer and approved by the Committee (“Participants”).

 

To be eligible for the MIP in any particular year, key employees must be
employees of the Company or a subsidiary as of January 1st of that plan year. In
addition, employees who are either hired as key employees or are promoted and
become key employees after the beginning of a plan year may be designated as
Participants for the plan year and assigned a prorated target at the Committee’s
discretion.

 

 

ARTICLE IV

 

PERFORMANCE OBJECTIVES

 

In connection with the administration of the MIP, the Committee shall establish:

 

(i)      MIP performance objectives for the Company and any subsidiary
(“Corporate Goals”), and appropriate business units of the Company (“Business
Unit Goals”) and individuals (“Individual Goals”) based upon such criteria as
may be agreed upon by the Committee, and

 

(ii)     The award formula or matrix by which all incentive awards under the MIP
shall be calculated.

 

Except as provided herein in the case of Named Executive Officers, the selection
of such performance objective(s) and the award formula or matrix may vary on a
Participant by Participant basis.

 

Prior to or within the first 90 days of each plan year after 2005, the Committee
shall review the previously established Corporate Goals, Business Unit Goals and
Individual Goals and make any changes to such performance objectives as it deems
appropriate for the new plan year.

 

 

ARTICLE V

 

AWARDS

 

The MIP provides for cash incentive awards (“Cash Awards”) and/or equity
incentive awards (“Equity Based Awards”). Except as provided herein in the case
of Named Executive Officers, target awards may be weighted between Corporate,
Business Unit and Individual Goals on such basis as the Committee determines and
the weighting may vary on a Participant by Participant basis. Separate
performance objectives and award formulas or matrixes may be established for
Cash Awards and Equity Based Awards. Cash Awards shall be settled in cash.
Equity Based Awards shall be settled in cash and/or Company stock as determined
by the Committee.

 

Each Participant shall be assigned a Cash Award target, which shall be paid or
provided if the Participant achieves his or her Cash Award targeted performance
goal(s). All cash incentive awards made to the President of C&F Mortgage
Corporation (“C&F Mortgage”) shall be made pursuant to such President’s
Employment Agreement, as in effect from time to time, with C&F Mortgage or the
Company, and not pursuant to this MIP, for any year for which such Employment
Agreement provides for an annual incentive arrangement.

 

 
 

--------------------------------------------------------------------------------

 

 

Unless otherwise provided by the Committee, the Cash Award targets for a plan
year for the Chief Executive Officer and the President will be based solely on
achievement of the Corporate Goal, and the Corporate Goal for the Cash Awards is
based on the Company’s return on equity (“ROE”) and return on assets (“ROA”) for
the plan year for which the Cash Award is made compared to a peer group of banks
selected by the Committee. If 100% of the Cash Award Corporate Goal is achieved
for a plan year, the Chief Executive Officer and the President will earn a Cash
Award equal to his or her individual Cash Target Award designated by the
Committee. If greater than or less than 100% (but at least the Minimum Award
Level designated by the Committee) of the Cash Award Corporate Goal is achieved
for a plan year, the Chief Executive Officer and the President will earn a Cash
Award equal to more or less than 100% of his or her individual Cash Target Award
(but in no event more than the Maximum Award Percentage designated by the
Committee) based on an Award Matrix designated by the Committee. Any award
earned may be adjusted by the Committee, at its discretion, based on asset
quality (loans) measures of the Company or any other measurement deemed
relevant. The measures are listed in the Cash Award Targets and Goals which are
set pursuant to Article IV of this document.

 

Unless otherwise provided by the Committee, the Cash Award target for a plan
year for the President of C&F Finance Company will be based on the ROA of C&F
Finance Company. Any award earned may be adjusted by the Committee, at its
discretion, based on asset quality measures of C&F Finance Company and any other
measurement deemed relevant. The measures are listed in the Cash Award Targets
and Goals which are set pursuant to Article IV of this document.

 

Unless otherwise provided by the Committee, the Cash Award target for a plan
year for the Chief Credit Officer of C&F Bank will be based on the net income of
C&F Bank and specific C&F Bank-related goals including asset quality and any
other measurement goals deemed relevant, all of which are established by the
Committee based on the recommendation of the Chief Executive Officer. Any award
earned may be adjusted by the Committee, at its discretion, based on
measurements deemed relevant. The measures are listed in the Cash Award Targets
and Goals which are set pursuant to Article IV of this document.

 

As mentioned above, all cash incentive awards made to the President of C&F
Mortgage Corporation (“C&F Mortgage”) shall be made pursuant to such President’s
Employment Agreement, as in effect from time to time, with C&F Mortgage or the
Company, and not pursuant to this MIP, for any year for which such Employment
Agreement provides for an annual incentive arrangement.

 

Participants may also be awarded Equity Based Awards consisting of restricted
stock, stock options, stock appreciation rights or other stock equivalent awards
under the MIP if the Participant achieves his or her Equity Based Award targeted
performance goal(s). If 100% or more of the Equity Based Award Corporate Goal is
achieved for a plan year, the Chief Executive Officer and the President will
earn an Equity Based Award equal to his or her individual Equity Based Target
Award designated by the Committee. If achievement is more or less than the
Equity Based Award Corporate Goal, Equity Based Award will be adjusted. All
Equity Based Awards granted under the MIP which are payable in or entail the
issuance of Company stock will be awarded pursuant to the Company’s 2013 Stock
and Incentive Compensation Plan unless the Committee specifically determines
otherwise (“Stock Plan”).

 

Unless otherwise provided by the Committee, Equity Based Awards for a plan year
for the Chief Executive Officer and the President, will be based on the
achievement of the Corporate Goal, and the Corporate Goal for the Equity Based
Awards for these Named Executive Officers is based on 5-year total shareholder
return of the Company compared to that of a peer group index designated by the
Committee. The Committee will determine the appropriate valuation methodology
for determining the fair market value of such equity award on the date of grant.
Any award earned may be adjusted by the Committee, at its discretion. For all
other Named Executive Officers, Equity Based Awards for a plan year will be
determined by the Committee based on a recommendation from the Chief Executive
Officer.

 

The Cash Award targets and Equity Based Award targets for all Participants other
than the Named Executive Officers shall be determined by the Chief Executive
Officer based on the applicable Corporate Goals, Business Unit Goals or
Individual Goals or any combination thereof. The Business Unit Goals and
Individual Goals shall be established by the Chief Executive Officer based on
specific business unit and individual objectives annually. These include but are
not limited to net income, loan and deposit growth, asset quality, margins,
productivity, soundness, and customer satisfaction.

 

 
 

--------------------------------------------------------------------------------

 

 

ARTICLE VI

 

ENTITLEMENT TO EARNED AWARDS

 

With respect to Cash Awards, except as provided below, no earned award shall be
payable to a Participant unless that Participant is an employee of the Company
and/or any subsidiary from January 1st of that plan year (or if later, the date
he or she is designated as a Participant for that plan year) either through the
last day of that plan year or, if so provided by the Committee prior to the end
of the plan year to which the award relates, through the date the award for that
plan year is paid (the “Vesting Date”).

 

With respect to Equity Based Awards, no grant evidencing the Equity Based Award
will be granted unless the Participant is employed by the Company or any
subsidiary on the date of grant.

 

In the event of a Participant’s death, total and permanent disability,
retirement or involuntary termination without cause during a plan year, earned
awards shall be calculated for that plan year and then pro-rated by multiplying
the earned annual award by a fraction, the numerator of which is the number of
full months, including the month in which the terminating event occurred, in the
plan year and the denominator of which is twelve. In such event, payout will
occur at the same time all other earned and vested award payments are made for
that plan year. Otherwise, a Participant who is not employed by the Company or a
subsidiary for any other reason on the Vesting Date for a plan year shall
forfeit his or her award for that plan year unless otherwise determined by the
Committee.

 

 

ARTICLE VII

 

PAYMENT OR PROVISION OF EARNED AND VESTED AWARDS

 

Earned and vested Cash Awards shall be paid as soon as practicable following the
end of the plan year, however, in no event shall such awards be paid later than
March 15th following the end of the plan year, allowing the Company adequate
time to formally analyze its financial results according to the regulations and
procedures of a public company.

 

Earned Equity Based Awards shall be evidenced by an equity compensation grant
under the Stock Plan made at such times as may be determined by the Committee,
but in no event later than March 15th following the end of each plan year. Such
grants may entail such further service based and/or performance based vesting as
the Committee may determine.

 

 

ARTICLE VIII

 

NO ENTITLEMENT TO BONUS

 

Participants are entitled to a distribution under the MIP only upon the
determination by the Committee that the award is earned, vested and payable, and
no Participant shall be entitled to an award under the MIP unless the award is
subject to the attainment of performance objectives defined under the MIP, and
such award may be adjusted by the Committee at its discretion.

 

 
 

--------------------------------------------------------------------------------

 

 

ARTICLE IX

 

AMENDMENT OR TERMINATION OF PLAN

 

The Board of Directors reserves the right to amend or terminate the MIP at any
time, based on the recommendation of the Committee.

 

In the event the MIP is amended by the Board of Directors more than 90 days
after the beginning of a plan year in a manner which could reduce the award
payable to a Participant for that plan year, the Participant shall continue to
be eligible for incentive awards, if earned, for the plan year in which the
amendment of the MIP occurs, with incentive awards being prorated as of the date
of the MIP amendment based on the old and new provision of the MIP, unless
otherwise agreed by the Participant.

 

In the event the MIP is terminated by the Board of Directors, unless otherwise
agreed by a Participant, Participants shall continue to be eligible for
incentive awards, if earned, for the plan year in which the termination of the
MIP occurs, with incentive awards being prorated as of the date of the MIP
termination.

 

 

ARTICLE X

 

NO RIGHT OF ASSIGNABILITY

 

Participant awards shall not be subject to assignment, pledge or other
disposition, nor shall such amounts be subject to garnishment, attachment,
transfer by operation of law, or any legal process.

 

Nothing contained in the MIP shall confer upon employees any right to continued
employment, nor interfere with the right of the Company to terminate a MIP
Participant’s employment with the Company or any subsidiary. Participation in
the MIP does not confer rights to participation in other Company programs,
including non-qualified retirement or deferred compensation plans or other
executive perquisite programs.

 

The MIP is intended to constitute an “unfunded” plan for incentive compensation.
With respect to any award as to which a Participant has an earned and vested
interest but which is not yet paid to the Participant, nothing contained herein
shall give any such Participant any rights that are greater than those of a
general unsecured creditor of the Company.

 

 

ARTICLE XI

 

GOVERNING LAW

 

The MIP shall be governed, construed, and administered in accordance with the
laws of the Commonwealth of Virginia.

 

In the event any provision of the MIP shall be held illegal or invalid for any
reason, the illegality or invalidity shall not affect the remaining parts of the
MIP.

 

 

As amended by the Board of Directors on March 3, 2015.

 